Citation Nr: 0722717	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-31 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer (claimed as urinary condition), to include as due to 
ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1953 and November 1954 to October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the RO.  The veteran and his daughter testified before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in March 2007.

Pursuant to a March 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran has reported having exposure to 
radiation as a result of being stationed at Johnston Island 
in support of the Thor missile program, beginning in May 
1967.  However, documents confirming radiation exposure are 
not of record.  In the absence of evidence confirming 
exposure to radiation or that the veteran participated in a 
radiation-risk activity, 38 C.F.R. § 3.309(d) is not 
applicable, and the veteran's claim will only be addressed on 
a direct service connection basis in this decision. See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board observes that multiple service medical records, 
including records dated September 1966, October 1966, July 
1967, and April 1969, indicate a history of the veteran's 
complaints and treatment for symptoms associated with and 
diagnosed as prostatitis.  The July 1976 separation 
examination report; however, contains no notations indicating 
complaints or symptoms pertaining to a prostate condition.  
In further support thereof, the Board observes an April 2007 
private physician statement which indicates that the 
veteran's prostate cancer may be associated with his military 
service.  

Despite the veteran's in-service history of symptomatology 
associated with prostatitis, he has not been afforded a VA 
examination to date to ascertain the nature, extent, and 
etiology of his claimed disorder.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals 
for Veterans Claims (Court) addressed the four elements that 
must be considered in determining whether a VA medical 
examination must be provided as required by 38 U.S.C.A. 
§ 5103A.  Specifically, the Court held that the third 
element, indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  The Court further held 
that types of evidence that "indicate" a current disability 
may be associated with service include medical evidence that 
suggest a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the residuals of 
prostate cancer since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can submit 
evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed residuals of 
prostate cancer.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
evaluation.  All studies deemed necessary 
should be performed.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner should 
opine as to whether the veteran's currently 
demonstrated  residuals of prostate cancer 
at least as likely as not (e.g., a 50 
percent or greater likelihood) had their 
clinical onset during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of service 
connection for residuals of prostate cancer 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto. 
 
Then, if indicated this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




